PER CURIAM.
Appellant appeals the order summarily denying her motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. In the motion, she alleged two grounds of ineffective assistance of counsel. The trial court properly addressed claim one but did not address the second claim. The second claim alleges that Appellant’s attorney was ineffective for failing to move to suppress her confession based on the argument that she was too intoxicated to waive her constitutional rights properly.
We affirm as to claim one. Because the trial court failed to address claim two, we reverse that part of the order summarily denying that claim and remand this case for attachment of the record that refutes the claim or for an evidentiary hearing.
AFFIRMED in part; REVERSED in part; REMANDED.
SAWAYA, BERGER, and WALLIS, JJ., concur.